Case 2:19-cv-00370 Document 27-3 Filed on 02/11/20 in TXSD Page 1 of 6

 

MARTIN

ENERGY SERVICES
2018 SCHEDULE OF RATES

Three Riverway, Suite 400 e Houston, TX 77056
Phone: (713) 350-6800 e Fax: (713) 350-6883

RATES APPLICABLE AT ALL MES LOCATIONS

 

 

LABOR
Roustabout
Foreman
Equipment Operator
Material Handler

*Limited Call out Availabilty

EQUIPMENT
Forklift w/Operator
Crane or Cherry Picker w/Operator
Pipe Loader (10-22K) w/Operator

SPACE RENTALS
Trailer Space and Utilities
Trailer
Office Space
Warehouse Space
Yard Space (Not Dockside)
Yard Space (Dockside)
Dockside Space (i.e. tank cleaning)
Pipe Rack Storage
Security Fee (MARSEC compliance)
Security Service

WATER (Rate per 1,000 gal. pumped*)

REGULAR *OVERTIME
HOURLY RATE HOURLY RATE*
0600-1800 1800-0600
1 hour minimum 2 hour minimum

$ 32.00 $ 49.00
$ 40.00 $ 60.00
$ 37.00 $ 55.00
$ 65.00 $ 65.00
$ 107.00 $ 125.00
$ 225.00 $ 250.00
$ 136.00 $ 155.00
$ 40.00 / day

Varies by facility (plus mob/demob, as incurred)
$ 4.00 / sf / month

$ 1.50 / sf / month

$ 0.45 / sf / month

$ 1.50 / sf / month

$ 3.50 / ft / day

$ 25.00 / day / 10 linear foot of pipe rack

$ 100.00 / day

Quoted upon Request

Potable

*Water supply hose/connection provided by customer

193 Dock

Amelia

Blakeley Island
Fourchon 15 & 16
Fourchon South
Galveston

Harbor Island

Port Arthur

Theodore & Pascagoula

$15.00
$10.50
$25.50
$16.00
$17.25
$10.50
$25.50
$15.00

+1050 EXHIBIT

_ 6B

 

 
Case 2:19-cv-00370 Document 27-3 Filed on 02/11/20 in TXSD_ Page 2 of 6

 

 

DIESEL FUEL/ LUBRICANTS/ CHEMICALS

Fuel Both spot and fixed quotes available

Lubricants

*MIN. DELIVERY - 55 GALLONS FOR BULK LUBRICANTS*

BP Castrol, Citgo, ChevronTexaco, ExxonMobil, Shell, Mega
Lubricants and other major brands quoted upon request.

Chemicals

MATERIAL HANDLING

Drilling /Completion Fluids Handling
For Non-Tenants of Martin Energy Services

Cement (Sack & Bulk) Handling

For Non-Tenants of Martin Energy Services
Surcharge in addition to Handling
Restocking (Mud and Cement Products)
Single shrink wrap

Double shrink wrap

Wrapping material

Pallets

Trash (Non-Regulated)

LUBRICANT/ CHEMICAL HANDLING
Lubricants/Chemicals Handling
For Competitors of Martin Energy Services
Pallets
Shrink Wrap
Pickup of empty Lube Drums

SPECIAL SERVICES

Ramp Services

Heavy Lifts (between 50,000Ibs - 75,000Ibs)
Heavy Lifts (greater than 75,000lbs)
Certified Crane Mechanical Inspector
Explosive Handling

Used Lubricants/Filter Drums

TWIC Compliance Facility Escort

RESPONSE SERVICES

Spill Response Supervisor

18" Containment Boom (up to 1000")
Protective Equipment/Spill Response
Response Boat

RE-BILLS FOR MATERIALS/ STORES /SERVICES

 

Cost plus 15% ($15.00 minimum charge)
Cost plus 30% for industrial waste

TEG, Methanol, Antifreeze, Marine Degreasers

No charge if from Martin Energy Services tenant
$ 17.85 / ton dry bulk material

$ 5.25 / bbl liquid bulk material

10% of list price for sack and drum chemicals

No charge if from Martin Energy Services tenant
$ 17.85 / ton

$ 0.55 / cwt

$ 17.00 / pallet

$ 34.00 / pallet

$ 11.50 / bag

$ 16.25 each

All Locations — $25.00 / Cubic Yard

All Locations — Standard Household Bag - $25 / bag
Inland Marine — Standard Household Bag - $25/bag

No charge if purchased from Martin Energy Services
$ 28.00 / drum $ 11.50 / pail $ 113.00 / tote
$ 16.25 each

$ 17.00 / pallet

Quoted upon Request

$ 350.00 each way, per vehicle

$ 1,100.00 per lift, slings not provided
Rates upon request, slings not provided
Cost plus 15%

Rates upon request

See “Used Oil/Filters Rate Schedule”

$ 100.00 Up to 1 Hour,
Foreman Hourly Rate Thereafter

$ 60.00 / hr. (85.00/hr on overtime)
$ 2.36 / ft. / day

$ 61.00 / man / day

$ 61.00 / hour

RATES ARE SUBJECT TO REVISION WITHOUT NOTICE
EFFECTIVE DATE: MAY 1, 2018

 

 
Case 2:19-cv-00370 Document 27-3 Filed on 02/11/20 in TXSD_ Page 3 of 6

 

MARTIN

ENERGY SERVICES

2018 SCHEDULE OF RATES - TOTE TANKS

Three Riverway, Suite 400 e Houston, TX 77056
Phone: (713) 350-6807 e Fax: (713) 350-6883
martinenergytotes@martinmlp.com

RATES APPLICABLE TO ALL LOCATIONS

 

 

Tote Tank Rental

Totes with Lube/Used Oil
Totes with Fuel

Totes with Chemicals
Clean Tote for Storage

Slings

Totes with Certified Slings
Certified Slings (4 part)
Re-Certifying Slings

Replacement cost for Totes

INSPECTIONS

Tote Certification (DOT Testing)
Tote Visual Inspection

Tote Certificate of Cleanliness
Tote Cleaning to NAS 6

REPAIRS
All repairs

PARTS
All parts

Rates

$6.00 per day after 15 days
$6.00 per day
$ 8.00 per day
$10.00 per day

$35.00 per tank
$ 275.00 per set
$ 150.00 per set

Price available upon Request

$ 250.00 per tank
$90.00 each

$ 375.00 per Certificate
$ 475.00 per Tank

Cost plus 20%

Cost plus 20%

RATES ARE SUBJECT TO REVISION WITHOUT NOTICE
EFFECTIVE DATE: MAY 1, 2018

 

 
Case 2:19-cv-00370 Document 27-3 Filed on 02/11/20 in TXSD Page 4 of 6

 

("
MARTIN

ENERGY SERVICES
2018 SCHEDULE OF RATES — USED OIL/ FILTERS

Three Riverway, Suite 400 e Houston, TX 77056
Phone: (713) 350-6800 e Fax: (713) 350-6883

RATES APPLICABLE AT ALL MES LOCATIONS

 

 

OILY TRASH

FILTER & RAG DRUMS $100.00/Drum

USED OIL

$ 0.70/gallon

Note Additional disposal fee plus 15% handling charge may be applicable

in addition to above rates

« Charges are due upon delivery of empty container

« Tote tank number required on all paperwork

» Minimum Charges based on 550 Gallons for tote tank and 55 Gallons
for drum

» Less than 10% BS&W

= For water disposal please contact Carl DiMario at (215) 439-7239

RATES ARE SUBJECT TO REVISION WITHOUT NOTICE EFFECTIVE
DATE: MAY 1, 2018

 

 
Case 2:19-cv-00370 Document 27-3 Filed on 02/11/20 in TXSD Page 5 of 6

 

(

MARTIN

ENERGY SERVICES
2018 SCHEDULE OF RATES — DISPOSAL AND RECYCLING RATES

1707 EVANGELINE ROAD, JENNINGS, LA 70546
Phone: (337) 785-3445 e Fax: (903) 988-7903
MESEnvironmental@martinmlp.com

 

RATES APPLICABLE AT ALL MES LOCATIONS

 

 

DESCRIPTION

COST

USED OIL _/USED COOKING OIL / OILY WASTE WATER / OILY WASTE
(rags, pads, absorbents, filters)

550 gal tote tank for used oil

55 gal black poly drum for Oily Filter & Rags

55 gal yellow metal drum for Cooking Oil

3 cubic yard certified box oily rags, filters, sorbents
(Box holds approx. 12 drums worth of oily materials
Box dimensions: 48” x 48” x 56”/400 Ibs)

Oily Water/Bilge Water Disposal

$ 385.00 for tote, trans & used oil recycling
$ 6.00/day tote rental after first 15 days

$ 100.00/ea. (for drum , trans and recycling)
$ 75.00/ea. (for drum, trans and recycling)
$ 1150.00/box for recycling

$ 475.00/month rental

$ 1.25/Gallon (if > 10% H,O in Used Oil Tote)
*Quoted per project

All above prices include container, recycling charges, manifests and freight (other than hot shot)

For recycling/disposal, the final charges denote an estimated amount. The final cost will be determined once the
material is received by the permitted recycle/disposal facility. Below are your product codes and costs per pound
for Universal Waste. This cost does not include transportation unless notated.

UNIVERSAL WASTE:
Used Lamps / Used Batteries / Universal Waste Shipping Containers

6 % gal black poly pail for shipping Alkaline batteries
55 gal black poly open top drum for shipping

Alkaline batteries

55 gal black poly drum for shipping lead/acid batteries

6 % gal black poly pail for shipping Ni-Cad batteries

55 gal black poly open top drum for shipping
Ni-Cad batteries

6 % gal black poly pail for shipping Lithium batteries
55 gal black poly open top drum for shipping
Lithium batteries

36” x 36” x 36” cubic yard box for large batteries

4 foot cardboard container for recycling intact
Universal Waste Fluorescent Lamps

$ 35.00/ea.
$ 45.00/ea.
Recycling $1.88/Ib. plus trans

$ 45.00/ea.
$ 1.68/lb. plus trans

$ 35.00/ea.
$ 45.00/ea.
Recycling $1.88/lb. plus trans

$ 35.00/ea.

$ 45.00/ea.

$ 12.00/lb. plus trans

$ 225.00/ea. (Clean Pak XL)

$ 476.80/4 foot container
(freight/recycling included)

 

 
Case 2:19-cv-00370 Document 27-3 Filed on 02/11/20 in TXSD_ Page 6 of 6

 

MATERIAL / CONTAINER CHARGES

36” x 36” x 36” cubic yard box for large batteries

$ 225.00/ea. (Clean Pak XL)

 

95 gal overpack drum $ 225.00/ea.
55 gal black metal open-top drum for shipping haz/ $ 45.00/ea.
nonhaz waste paint, thinner, liquids.

55 gal metal bung hole/closed-top drum $ 45.00/ea.

gal me ng p

55 gal black poly open-top drum $ 45.00/ea.
55 gal black poly bung hole/closed-top drum $ 45.00/ea.
6 % gal black poly pail $ 35.00/ea.
275 Gal poly tote $ 175.00/ea.

HAZARDOUS WASTE / INDUSTRIAL NONHAZARDOUS WASTE / SPEICAL WASTE

Disposal cost for materials meeting fuel blending criteria are estimated amounts, based on solid content,
and will be invoiced as received by the receiving facility:

Liquids for fuels blending $ 150.00/drum

Dispersible sludges for fuels blending $ 275.00/drum
Non dispersible sludges for fuels blending Non $ 550.00/drum
processable solids for fuels blending $ 600.00/drum
Materials that do not meet fuel criteria must be $ 825.00/drum

incinerated

Hazardous solids for incineration

Hazardous liquids for incineration

Non-hazardous solids for landfill

(i.e. sandblast sand) in cubic yard bags
Non-hazardous liquids for solidification and landfill

$ 825.00/55 gal drum
$ 600.00/55 gal drum
$ 275.00/bag

$ 250.00/55 gal drum

* Begninning on January 1, 2017 at 15% Environmental/Waste Management charge may be applied to the above
hazardous/nonhazardous/special waste cost for certain TSDFs utilized by Martin Energy Services. The Environmental-
Waste Water Management Charge is only for specific TSDFs, not applied to all TSDFs utilized, and not a tax or surcharge
imposed by or remitted to any governmental agency. Contact MESEnvironmental@martin.mlp.com to receive a list of
TSDFs whom the additional 15% Environmental/Waste Water Management Charge will be applied for.

¢ If drums are shipped in overpacks the cost will include an additional 1.5x cost fee. (ex: $150.00 x 1.5= $225.00)
¢ Please note that the above prices do not include transportation.

ENVIRONMENTAL SURCHARGE - All projects subject to a 3% gross surcharge for compliance,
Record Retention and Document Control

HOUSTON, TX
THREE RIVERWAY, SUITE 400
HOUSTON, TEXAS 77056 METAIRIE, LOUISIANA 70002
OFFICE (713) 350-6800 OFFICE (504) 832-8600
FAX (713) 350-6870 FAX (504) 832-8625

NEW ORLEANS, LA
3421 N. CAUSEWAY BLVD., SUITE 502

RATES ARE SUBJECT TO REVISION WITHOUT NOTICE EFFECTIVE
DATE: MAY 4, 2048

 

 
